979 F.2d 87
Joseph E. TAYLOR, Plaintiff-Appellant,v.CITY OF NEW ALBANY, Floyd County, New Albany PoliceDepartment, et al., Defendants-Appellees.
No. 91-3670.
United States Court of Appeals,Seventh Circuit.
Submitted Oct. 23, 1992.Decided Oct. 26, 1992.Rehearing and Rehearing En Banc Denied Nov. 17, 1992.Certiorari Denied Jan. 19, 1993.See 113 S.Ct. 1061.

Appeal from the United States District Court for the Southern District of Indiana, Indianapolis Division;  James E. Noland, Judge.
Before BAUER, Chief Judge, and CUMMINGS and KANNE, Circuit Judges.


1
This matter comes before the court for its consideration upon the request for leave to proceed as a pauper on appeal filed by the appellant on 1/29/92.


2
This court has carefully reviewed the final order of the district court, the record on appeal and the appellant's motion.   Based on this review, the court has determined that any issues which could be raised are insubstantial and the filing of briefs would not be helpful to the court's consideration of the issues.   See Mather v. Village of Mundelein, 869 F.2d 356, 357 (7th Cir.1989) (per curiam) (court can decide case on motions papers and record where briefing would be a waste of time and no member of the panel desires briefing or argument).   Accordingly,


3
IT IS ORDERED that the appellant's motion for leave to proceed on appeal in forma pauperis is DENIED and the district court is summarily AFFIRMED.